541 '/5
                               ELECTRONIC RECORD
                                                                               57/ -/r
                                                                               511 -IS
COA #      11-13-00094-CR                        OFFENSE:        19.03-01


           Victor White v.
STYLE:     The State of Texas                    COUNTY:         Ector

COA DISPOSITION:        AFFIRMED                 TRIAL COURT: 358th District Court


DATE: 3/26/15                      Publish: NO   TC CASE #:      D-38,103




                         IN THE COURT OF CRIMINAL APPEALS



         Victor White v.                                                 SMS $io-/s
style:   The State of Texas                           CCA#:      PD-0571-15

           PRO S£                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    /*>   h7{<>' 20/S                            SIGNED:                        PC:

JUDGE:    iJL*~ C(M<y^~                               PUBLISH:                       DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD